Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 02/14/2022.

Terminal Disclaimer
3.         The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,949,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.         Claims 1-15 are pending in this application.
            
Examiner’s Statement of Reasons for Allowance
5.         Claims 1-15 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
a general-use printing program being implemented in an operating system of the information processing apparatus, an application program being implemented in the information processing apparatus, the recording medium containing computer-executable programs realizing a supporting program corresponding to a printer connectable to the information processing apparatus, wherein, the supporting program causing, when executed by the controller, the information processing apparatus to perform: a receiving process when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and a processing process of, based on the received processing setting, processing image data indicating the designated image, and of outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving process.” along with all the other limitations as required by independent claim 1.

Regarding Claim 6:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
wherein a general-use printing program is implemented in an operating system of the information processing apparatus, wherein a supporting program corresponding to a printer connectable to the information processing apparatus is implemented in the information processing apparatus, wherein an application program is implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, wherein the controller performs: a receiving process using the supporting program when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, the receiving process being a process of receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and a processing process, using the supporting program, of processing the image data based on the received processing setting, and of outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving process.” along with all the other limitations as required by independent claim 6.




The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a general-use printing program being implemented in an operating system of the information processing apparatus, a supporting program corresponding to a printer connectable to the information processing apparatus being implemented in the information processing apparatus, an application program being implemented in the information processing, the application program being configured to receive a print instruction to cause the printer, through the general-use printing program, to execute printing of an image, wherein the printing method includes an image processing method provided by the supporting program, the image processing method including: when the general-use printing program receives a particular instruction from the application program, the application program being configured to input the particular instruction to the general-use printing program in a state where an image to be printed being designated through the application program, receiving a processing setting used for processing the designated image, the particular instruction being an instruction to execute a particular process regarding the designated image; and processing the image data based on the received processing setting, and outputting the processed image data to display a preview of an image indicated by the processed image data, the image data being data output from the general-use printing program, the processing setting being setting received in the receiving, the image data indicating the designated image.” along with all the other limitations as required by independent claim 11.



8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

            Miller et al. (US 8,922,795) discloses a system that facilitates use of a printer. During operation, the system obtains, on an electronic device, a set of supported capabilities from the printer. Next, the system provides, to a user of the electronic device, the set of supported capabilities within a workflow for using the printer without installing printer-specific software for the printer. Upon detecting a selection of a supported capability from the provided set of supported capabilities by the user, the system determines if the supported capability requires the printer-specific software. If the supported capability does not require the printer-specific software, the system enables use of the supported capability by the user without using the printer-specific software to provide the supported capability to the user. If the supported capability requires the printer-specific software, the system uses the printer-specific software to provide the supported capability to the user.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677